Case 3:14-cv-05373-RS Document 309-1 Filed 05/21/20 Page 1 of 4




                        EXHIBIT 1
                                                    Case 3:14-cv-05373-RS Document 309-1 Filed 05/21/20 Page 2 of 4

         	  

1	      Theodore	  H.	  Frank	  (SBN	  196332)	  
2	      HAMILTON	  LINCOLN	  LAW	  INSTITUTE	  
3	      CENTER	  FOR	  CLASS	  ACTION	  FAIRNESS	  
4	      1629	  K	  Street	  NW,	  Suite	  300	   	  
5	      Washington,	  DC	  20006	                   	  
6	      Voice:	  703-­‐203-­‐3848	  
7	      Email:	  ted.frank@hlli.org	  
8	      	  
9	      Attorneys	  for	  Objector	  Benjamin	  Faber	  
10	     	  
11	     UNITED	  STATES	  DISTRICT	  COURT	  
12	     NORTHERN	  DISTRICT	  OF	  CALIFORNIA	  
13	                                                                                                                                                                                  	  
14	      	  
15	     DANA	  GOLD,	  et	  al.,	                                                                                                                                                       Case	  No.	  14-­‐cv-­‐05373-­‐RS	  
16	     	                                                                                                                                                                                  	  
17	     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Plaintiffs,	                           	  
18	     	                                                                                                                                                                                  	  
19	     	  	  	  	  	  	  	  	  	  	  	  	  	  	  v.	                                                                                                                        Judge:	  	  	      Hon.	  Richard	  Seeborg	  
20	     	                                                                                                                                                                                  Courtroom:	  	   3,	  17th	  Floor	  
21	     LUMBER	  LIQUIDATORS,	  INC.,	                                                                                                                                                   Date:	  	   	      September	  24,	  2020	  
22	     	                                                                                                                                                                                  Time:	  	   	      1:30	  P.M.	  
23	     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Defendant.	                                	  
24	     	                                                                                                                                                                                  	  
25	     	                                                                                                                                                            	                    	                                                     	  
26	     BENJAMIN	  FABER,	                                                                                                                                                                	  
27	     	  
28	     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Objector.	  
30	     	  
31	     	                                                                                                                                                                                  	  
32	                                                                                                                                                                                   	  
33	                                                                                                                                                                                   	  
34	                                                                                                                                                           DECLARATION	  OF	  BENJAMIN	  FABER
35	  
36	  
37	  
38	  
39	  
40	  
41	  
42	  
43	  
44	  
45	  
46	  
47	  

         	   	                                                                                                                                                                                                                                           	  
         DECLARATION	  OF	  JOHN	  
                      Case 3:14-cv-05373-RS Document 309-1 Filed 05/21/20 Page 3 of 4

         	  

1	      I,	  Benjamin	  Faber,	  declare	  as	  follows:	  
2	  
3	                  1.          I	  have	  personal	  knowledge	  of	  the	  facts	  set	  forth	  herein	  and,	  if	  called	  as	  a	  witness,	  
4	      could	  and	  would	  testify	  competently	  thereto.	  
5	  
6	                  2.          My	   full	   name	   is	   Benjamin	   Sidney	   Faber.	   My	   current	   address	   is	   1001	   Cherry	   St.	  
7	  
         Suite	   104,	   Columbia,	   MO	   65201.	   My	   phone	   number	   is	   573-­‐777-­‐9770.	   My	   email	   address	   is	  
8	  
9	      ben@comocriminaldefense.com.	  
10	  
11	                 3.          In	  2018,	  I	  purchased	  Morning	  Star	  Strand	  Bamboo	  flooring	  for	  personal,	  family	  or	  
12	  
         household	   use.	   I	   am	   not	   a	   present	   or	   former	   affiliate,	   a	   director,	   or	   an	   officer	   of	   Lumber	  
13	  
14	     Liquidators.	   I	   am	   a	   member	   of	   the	   presiding	   judge’s	   immediate	   family	   or	   judicial	   staff.	   I	   have	  
15	  
16	     not	   previously	   entered	   into	   a	   release	   or	   settlement	   with	   Lumber	   Liquidators	   relating	   to	   the	  
17	     flooring	  during	  the	  class	  period.	  I	  did	  not	  purchase	  the	  flooring	  for	  resale.	  I	  understand	  myself	  
18	  
19	     to	  be	  a	  class	  member	  in	  this	  case.	  I	  have	  not	  requested	  to	  be	  excluded	  from	  the	  class	  nor	  do	  I	  
20	  
21	     have	  any	  intention	  of	  doing	  so.	  
22	                 4.          In	  the	  first	  quarter	  of	  2020,	  I	  received	  written	  notice	  of	  the	  settlement	  from	  the	  
23	  
24	     settlement	  administrator.	  	  I	  am	  unable	  to	  locate	  the	  notice	  and	  do	  not	  know	  my	  CPT	  ID.	  	  
25	  
                     5.          Because	   my	   flooring	   experienced	   warping,	   cupping,	   buckling,	   scratching,	   and	  
26	  
27	     deteriorating	  or	  gapping,	  I	  believe	  I	  am	  eligible	  to	  make	  a	  compensation	  level	  two	  claim.	  
28	  
30	                 6.          I	   intend	   to	   submit	   a	   level	   two	   claim	   for	   a	   settlement	   award	   via	   the	   settlement	  
31	  
         website.	  
32	  
33	                 7.          I	   intend	   to	   appear	   through	   my	   counsel	   Ted	   Frank	   at	   the	   fairness	   hearing	  
34	  
35	     currently	  scheduled	  for	  September	  24,	  2020.	  His	  name,	  address,	  telephone	  number,	  and	  email	  
36	     address	  appear	  in	  the	  caption	  of	  this	  document.	  Neither	  Mr.	  Frank,	  nor	  any	  of	  the	  other	  CCAF	  
37	  
38	     attorneys	   representing	   me	   in	   this	   matter,	   have	   ever	   previously	   represented	   me	   in	   any	   other	  
39	  
40	     legal	  matter.	  
41	                 8.          I	  bring	  this	  objection	  in	  good	  faith.	  I	  have	  no	  intention	  of	  settling	  this	  objection	  
42	  
43	     for	   any	   sort	   of	   side	   payment.	   Unlike	   many	   objectors	   who	   attempt	   or	   threaten	   to	   disrupt	   a	  
44	  
45	     settlement	   unless	   plaintiffs’	   attorneys	   buy	   them	   off	   with	   a	   share	   of	   attorneys’	   fees,	   it	   is	   my	  
46	  
47	  
         Declaration	  of	  Benjamin	  Faber	  
         Case	  No.	  14-­‐cv-­‐05373-­‐RS                                            2
                      Case 3:14-cv-05373-RS Document 309-1 Filed 05/21/20 Page 4 of 4

         	  

1	      understanding	  and	  belief	  that	  CCAF	  does	  not	  engage	  in	  quid	  pro	  quo	  settlements	  and	  will	  not	  
2	  
3	      withdraw	  an	  objection	  or	  appeal	  in	  exchange	  for	  payment.	  
4	                  9.          Thus,	   if	   contrary	   to	   CCAF’s	   practice	   and	   recommendation,	   I	   agree	   to	   withdraw	  
5	  
6	      my	   objection	   or	   any	   subsequent	   appeal	   for	   a	   payment	   by	   plaintiffs’	   attorneys	   or	   the	  
7	  
         defendant(s)	   paid	   to	   me	   or	   any	   person	   or	   entity	   related	   to	   me	   in	   any	   way	   without	   court	  
8	  
9	      approval,	  I	  hereby	  irrevocably	  waive	  any	  and	  all	  defenses	  to	  a	  motion	  seeking	  disgorgement	  of	  
10	  
11	     any	  and	  all	  funds	  paid	  in	  exchange	  for	  dismissing	  my	  objection	  or	  appeal.	  
12	  
                     10.         The	   specific	   grounds	   of	   my	   objection	   are	   identified	   in	   the	   memorandum	   to	   be	  
13	  
14	     filed	  by	  my	  attorney	  contemporaneously	  with	  this	  declaration.	  
15	  
16	                 11.         I	  do	  not	  value	  the	  settlement	  vouchers	  as	  equivalent	  to	  cash	  relief	  of	  the	  same	  
17	     nominal	  amount.	  	  
18	  
19	                 12.         I	  have	  not	  objected	  to	  any	  other	  class	  action	  settlements	  in	  the	  three	  years	  prior	  
20	  
21	     to	  May	  20,	  2020.	  
22	                 13.         My	  objection	  applies	  to	  the	  entire	  class.	  
23	  
24	     I	  declare	  under	  penalty	  of	  perjury	  under	  the	  laws	  of	  the	  United	  States	  that	  the	  foregoing	  is	  true	  
25	     and	  correct.	  
26	     Executed	  on	  May	  20,	  2020,	  in	  Columbia,	  MO.	  
27	  
28	     	  
30	                                                               	  
31	                                                               	    	        	                  	          	  
32	                                                               Benjamin	  Faber	  
33	  
34	  
35	  
36	  
37	  
38	  
39	  
40	  
41	  
42	  
43	  
44	  
45	  
46	  
47	  
         Declaration	  of	  Benjamin	  Faber	  
         Case	  No.	  14-­‐cv-­‐05373-­‐RS                                        3
